Citation Nr: 1642889	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  08-21 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for service-connected low back pain, status post laminectomy and discectomy of L4-L5 and L5-S1 prior to January 9, 2016, and a rating in excess of 20 percent from January 9, 2016, forward, including on an extraschedular basis.

2. Entitlement to an initial disability rating in excess of 10 percent for service-connected right lower extremity radiculopathy, associated with service-connected 
low back pain, status post laminectomy and discectomy of L4-L5 and L5-S1.

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected left lower extremity radiculopathy, associated with service-connected 
low back pain, status post laminectomy and discectomy of L4-L5 and L5-S1.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.M.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to April 1974. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a rating in excess of 40 percent for the Veteran's service-connected low back disability.  By a March 2009 rating decision, the RO denied a TDIU and the Veteran did not initial an appeal; however, at the time of the Board's April 2014 remand, it took jurisdiction of the claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In September 2009, the Veteran and D.M. testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

Most recently, in April 2014, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

In a February 2016 rating decision, the RO awarded separate, 10 percent ratings for right and left lower extremity radiculopathy, effective January 9, 2016, in accordance with the General Rating Formula for Diseases and Injuries of the Spine which provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The RO also reduced the 40 percent rating for the Veteran's lumbar spine disorder to 20 percent, effective January 9, 2016.  Reductions are separate from claims for increased ratings, and therefore the propriety of the reduction is not included in the increased rating claim currently before the Board.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the appellate period has not yet expired, the Veteran has not expressed disagreement with the reduction in the February 2016 rating decision.  See 38 C.F.R. §§ 20.200, 20.302(a).  Thus, the Board has staged the Veteran's increased rating claim as reflected on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its April 2014 remand, determined that the Veteran should be afforded a VA examination to determine the severity of his service-connected low back disability.  

The Board sought the examiner's confirmation as to whether the Veteran had experienced any incapacitating episodes due to his low back disability, defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician, and specifically requested that the examiner consider the prior February 2010 VA examination report indicating that the Veteran experienced such incapacitating episodes.  In response, the VA examiner, in January 2016, reported that the Veteran had a history of experiencing incapacitating episodes due to his low back disability, without comment as to any prescription for such by a physician and without comment as to the February 2010 VA examination report.  

Further, new case law provides a precedential finding that 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The January 2016 VA examination report does not include any indication that the Veteran's range of motion testing included both active and passive motion, in weight-bearing and nonweight-bearing.  

Finally, the VA examiner in January 2016 opined that the Veteran's employability was impacted by his low back disability in that he had back pain with prolonged standing, walking, and bending.  It appears that the examiner did not consider that the Veteran takes prescription pain medication that he asserts impacts his employability and that his partner drives him where he needs to go.  On remand, the AOJ should afford the Veteran a new VA examination to obtain adequate range of motion testing results, to obtain a comment as to whether the Veteran indeed has been prescribed bed rest and treatment for any IVDS related to his low back disability, and to obtain an adequate opinion as to the Veteran's employability.  

In April 2014, resultant to the Board's remand, the AOJ requested that the Veteran submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  It appears that the Veteran has not submitted such and on remand, the AOJ should afford him an additional opportunity to submit the requested VA form. 

The most recent VA treatment records associated with the claims file are dated in December 2015 and the most recent private treatment records are dated in 2009; on remand, the AOJ should obtain the Veteran's updated VA treatment records and request that he authorize VA to obtain his updated private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him an additional opportunity to submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Submit for completion VA Forms 21-4192, Request for Employment Information in Connection with Claim for Benefits, to any identified prior employers.

2. Make arrangement to obtain and associate with the Veteran's claims file his VA treatment records dated since December 2015. 

3. Contact the Veteran and inform him that his most recent private treatment records, those associated with his claim for disability benefits from the Social Security Administration (SSA), are dated in 2009.  Provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding relevant private treatment records as to his low back disability.  Advise the Veteran that he may submit such records if he so chooses.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

4. Thereafter, schedule the Veteran for a new VA examination to determine the current severity of his low back disability.  Any indicated tests should be accomplished, and the current Disability Benefits Questionnaire (DBQ) should be used.
(a) The examiner should report the Veteran's range of motion of low back and state the point at which any pain is demonstrated; specifically reporting the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing.

(b) The examiner should report whether the Veteran's low back exhibits weakened movement, excess fatigability, or incoordination and, if feasible, express such in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

(c) The examiner should describe any neurological disability resulting from the Veteran's low back disability, specifically noting the specific nerve(s) affected, together with the degree of paralysis caused, and the assessment of all associated neurological disability in terms of degree of severity (mild, moderate, moderately severe, or severe).

(d) The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had incapacitating episodes, defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician, and indicate whether such prior reports of IVDS contained in the February 2010 and January 2016 VA examination reports represent the Veteran's lay report of complaint or consideration of any physician-prescribed bed rest and treatment.

(e) The examiner should describe, in detail, all objective findings for any scars associated with the Veteran's low back disability, including the size and location, and whether it is superficial or deep; causes limitation of motion; is unstable; and/or is painful on examination; and whether any scar causes any limitation of the affected part.

(f) The current examiner should be informed that while the prior VA examiner reported on VA examination in January 2016 that the Veteran's low back disability limited his employability in that he had back pain with prolonged standing, walking, and bending; the examiner did not discuss the impact his prescription medication regimen has on his ability to drive or otherwise participate in physical or sedentary employment.

The current examiner should thus, more fully, describe the functional impairment associated with the Veteran's low back disability, particularly with respect to his ability to obtain and retain substantially gainful employment, considering his prior work experience as an emergency medical technician (EMT), his ability to drive while taking prescription medication, and his ability to participate in physical or sedentary employment.

A complete rationale for all opinions must be provided.

5. After completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits, including the issue of entitlement to an increased rating on an extraschedular basis under 38 C.F.R. § 3.321 (2015) and the issue of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2015), with referral to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



